DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III, FIG. 6, claims 1-3, 6-7, and 18-19 in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-5, and 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0913/2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 09/13/2017 are acceptable.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (U.S. PG. Pub. No. 2014/0112044 A1).
With respect to claim 1, Kawaguchi et al., hereinafter referred to as “Kawaguchi,” teaches an inductor 1 (FIGs. 1-3) comprising: 
a magnetic substance core 3; 
a coil 2 that is wound around the magnetic substance core or wound on a surface of the magnetic substance core; 
a cast case 4 that has a body at least partially formed from conductive substance, storing the magnetic substance core and the coil therein; and 
a cast resin 9 that is formed from a first resin which is an insulator, is located within the cast case, covering the magnetic substance core and the coil (paras. [0040] and [0069]). The limitation “cast” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 2, Kawaguchi teaches the inductor according to claim 1, wherein the cast resin is formed by casting the first resin into the cast case (paras. [0040] and [0069]). The limitation “cast resin is formed by casting the first resin into the cast case” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
 With respect to claim 3, Kawaguchi teaches the inductor according to claim 1, wherein a whole of the cast case is formed from conductive substance (para. [0069]). 
With respect to claim 18, Kawaguchi teaches the inductor according to claim 1, wherein the coil is a solenoidal coil or a planar coil (para. [0040]). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi, as applied to claim 1 above, in view of Nobusaka et al. (U.S. PG. Pub. No. 2015/0357109 A1).
With respect to claim 6, Kawaguchi teaches the inductor according to claim 1. Kawaguchi does not expressly teach the cast case includes at least one through-hole passing from an inner surface to an outer surface. 
Nobusaka et al., hereinafter referred to as “Nobusaka,” teaches an inductor 10c (FIG. 6), wherein the cast case 215 includes at least one through-hole (aperture for lead lines 213a and or 213b) passing from an inner surface to an outer surface (para. [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-hole as taught by Nobusaka to the inductor of Kawaguchi to provide lead lines extension route (para. [0031]).

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (U.S. PG. Pub. No. 2013/0249303 A1) in view of Kawaguchi.
With respect to claim 19, Keeling et al., hereinafter referred to as “Keeling,” teaches a wireless power transmission device (e.g. FIG. 5D) comprising the inductor (coil module 540d) (para. [0071]). Keeling does not expressly teach an inductor according to claim 1.
Kawaguchi teaches an inductor according to claim 1 (paras. [0040] and [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inductor as taught by Kawaguchi to the wireless power transmission device of Keeling to protect the inductor from foreign objects, such as moisture and dust.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837